The opinion of the court was delivered by
Bennett, J.
It does not appear that the referee was required, by the rule, to decide the case upon strictly legal ground, nor, from his report, that he so intended to decide it. In such case the report will not be set aside, though the referee may have mistaken the law. The tribunal for the trial of the cause is created by the agreement of the parties; and they must be satisfied with the decision of a *299court of their own creating, unless it appears that such court intended to decide according to law.
But we see no ground to question the correctness of the decision of the referee. In an action for use and occupation, the defendant cannot dispute the title of his landlord, nor that of the assignee of the landlord; and, while he occupied, he is bound to pay the rent. Though the assignment by Thompson were fraudulent and void as to creditors, still this would not alter the principle. The defendant has paid a part of the rent, which was to be at the rate of seventy five dollars a year, and he can be made accountable, for the balance now due, only to the plaintiffs.
The judgment of the county court is affirmed.